UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                       '
                                               '
                                               '
v.                                             '           NO. 1:09-CR-36(1)
                                               '
                                               '
JAMES TYSON, JR.                               '

                   ORDER ADOPTING THE MAGISTRATE JUDGE'S
                       REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the second allegation in the petition that
       he failed to follow a standard condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. §
       3583; and

3.     the Defendant be sentenced to fourteen (14) months’ imprisonment (which includes 180
       days’ unserved community confinement converted to an equivalent term of
       imprisonment), with no term of supervised release to follow, to be served at the Federal
       Correctional Institute in Beaumont, Texas, if the Bureau of Prisons can accommodate
       such request.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the magistrate judge’s report, consenting to
revocation of supervised release and imposition of the sentence recommended. The Defendant

also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and James Tyson, Jr.’s

supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.


       Signed this date
       May 24, 2019




                                             2
